

115 S763 RS: Surface and Maritime Transportation Security Act
U.S. Senate
2017-03-29
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IICalendar No. 251115th CONGRESS1st SessionS. 763[Report No. 115–178]IN THE SENATE OF THE UNITED STATESMarch 29, 2017Mr. Thune (for himself, Mr. Nelson, Mrs. Fischer, Mr. Booker, Mr. Wicker, Mr. Blunt, Ms. Cantwell, and Mr. Blumenthal) introduced the following bill; which was read twice and referred to the Committee on Commerce, Science, and TransportationOctober 25, 2017Reported by Mr. Thune, with an amendmentStrike out all after the enacting clause and insert the part printed in italicA BILLTo improve surface and maritime transportation security.
	
		1.Short title; table of contents
 (a)Short titleThis Act may be cited as the Surface and Maritime Transportation Security Act. (b)Table of contentsThe table of contents of this Act is as follows:Sec. 1. Short title; table of contents.Sec. 2.  Definitions.Sec. 3. Surface and maritime transportation security assessment and implementation of risk-based
			 strategy.Sec. 4. Risk-based budgeting and resource allocation.Sec. 5. Surface and maritime transportation security management and interagency coordination
			 review.Sec. 6. Transparency.Sec. 7. TSA counterterrorism asset deployment.Sec. 8. Surface Transportation Security Advisory Committee.Sec. 9. Review of the explosives detection canine team program.Sec. 10. Expansion of national explosives detection canine team program.Sec. 11. Explosive detection technology.Sec. 12. Study on security standards and best practices for passenger transportation systems.Sec. 13. Amtrak security upgrades.Sec. 14. Passenger rail vetting.Sec. 15. Study on surface transportation inspectors.Sec. 16. Security awareness program.Sec. 17. Voluntary use of credentialing.Sec. 18. Background records checks for issuance of hazmat licenses.Sec. 19. Cargo container scanning technology review.Sec. 20. Repeal of biennial reporting requirement for the Government Accountability Office relating
			 to the Transportation Security Information sharing plan.
 2. DefinitionsIn this Act: (1)AdministratorThe term Administrator means the Administrator of the Transportation Security Administration.
 (2)Appropriate committees of CongressThe term appropriate committees of Congress means— (A)the Committee on Commerce, Science, and Transportation of the Senate;
 (B)the Committee on Homeland Security of the House of Representatives; and (C)the Committee on Transportation and Infrastructure of the House of Representatives.
 (3)DepartmentThe term Department means the Department of Homeland Security. (4)Explosives detection canine teamThe term explosives detection canine team means a canine and a canine handler that are trained to detect explosives and other threats as defined by the Secretary.
 (5)RiskThe term risk means the possibility that a threat will take advantage of a vulnerability to cause harm.
 (6)SecretaryThe term Secretary means the Secretary of Homeland Security. (7)ThreatThe term threat means an adversary that has the intent and capability to cause harm.
 (8)VulnerabilityThe term vulnerability means a weakness in a system or facility that a threat can exploit to cause harm. 3.Surface and maritime transportation security assessment and implementation of risk-based strategy (a)Security assessment (1)In generalNot later than 1 year after the date of enactment of this Act, the Administrator shall complete an assessment of—
 (A)the vulnerabilities of and risks to surface transportation systems; and (B)in coordination with the Commandant of the Coast Guard, the vulnerabilities of and risks to maritime transportation systems.
 (2)ConsiderationsIn conducting the security assessment under paragraph (1), the Administrator shall, at a minimum— (A)consider appropriate intelligence;
 (B)consider security breaches and attacks at domestic and international transportation facilities; (C)consider the vulnerabilities and risks associated with specific modes of surface transportation;
 (D)evaluate the vetting and security training of— (i)employees in surface transportation;
 (ii)employees in maritime transportation; and
 (iii)other individuals with access to sensitive or secure areas of transportation networks; and
 (E)consider input from— (i)representatives of different modes of surface transportation;
 (ii)subject to paragraph (3)— (I)representatives of maritime transportation;
 (II)critical infrastructure entities; and (III)the Transportation Systems Sector Coordinating Council;
 (iii)the Commandant of the Coast Guard; and (iv)the heads of other relevant Federal departments or agencies.
 (3)Maritime facilitiesThe Commandant of the Coast Guard shall coordinate with the Administrator to provide input and other information regarding the vulnerabilities of and risks to maritime facilities.
				(b)Risk-Based security strategy
 (1)In generalNot later than 180 days after the date the security assessment under subsection (a) is complete, the Administrator shall use the results of the assessment—
 (A)to develop and implement a cross-cutting, risk-based security strategy that includes— (i)all surface transportation modes;
 (ii)to the extent the Transportation Security Administration provides support in maritime transportation security efforts, maritime transportation;
 (iii)a mitigating strategy that aligns with each vulnerability and risk identified in subsection (a);
 (iv)a planning process to inform resource allocation; (v)priorities, milestones, and performance metrics to measure the effectiveness of the risk-based security strategy; and
 (vi)processes for sharing relevant and timely intelligence threat information with appropriate stakeholders;
 (B)to develop a management oversight strategy that—
 (i)identifies the parties responsible for the implementation, management, and oversight of the risk-based security strategy; and
 (ii)includes a plan for implementing the risk-based security strategy; and
 (C)to modify the risk-based budget and resource allocations, in accordance with section 4(c), for the Transportation Security Administration.
 (2)Coordinated approachIn developing and implementing the risk-based security strategy under paragraph (1), the Administrator shall—
 (A)coordinate with the heads of other relevant Federal departments or agencies, and stakeholders, as appropriate—
 (i)to evaluate existing surface transportation security programs, policies, and initiatives, including the explosives detection canine teams, for consistency with the risk-based security strategy and, to the extent practicable, avoid any unnecessary duplication of effort;
 (ii)to determine the extent to which stakeholder security programs, policies, and initiatives address the vulnerabilities and risks to surface transportation systems identified in subsection (a); and
 (iii)subject to clause (ii), to mitigate each vulnerability and risk to surface transportation systems identified in subsection (a); and
 (B)coordinate with the Commandant of the Coast Guard—
 (i)to evaluate existing maritime transportation security programs, policies, and initiatives for consistency with the risk-based security strategy and, to the extent practicable, avoid any unnecessary duplication of effort;
 (ii)to ensure there are no security gaps between jurisdictional authorities that a threat can exploit to cause harm;
 (iii)to determine the extent to which stakeholder security programs, policies, and initiatives address the vulnerabilities and risks to maritime transportation systems identified in subsection (a); and
 (iv)subject to clauses (ii) and (iii), to mitigate each vulnerability and risk to maritime transportation systems identified in subsection (a).
						(c)Report
 (1)In generalNot later than 180 days after the date the security assessment under subsection (a) is complete, the Administrator shall submit to the appropriate committees of Congress and the Inspector General of the Department a report that—
 (A)describes the process used to complete the security assessment; (B)describes the process used to develop the risk-based security strategy;
 (C)describes the risk-based security strategy; (D)includes the management oversight strategy;
 (E)includes— (i)the findings of the security assessment;
 (ii)a description of the actions recommended or taken by the Administrator, the Commandant of the Coast Guard, or the head of another Federal department or agency to mitigate the vulnerabilities and risks identified in subsection (a);
 (iii)any recommendations for improving the coordinated approach to mitigating vulnerabilities and risks to surface and maritime transportation systems; and
 (iv)any recommended changes to the National Infrastructure Protection Plan, the modal annexes to such plan, or relevant surface or maritime transportation security programs, policies, or initiatives; and
 (F)may contain a classified annex. (2)ProtectionsIn preparing the report, the Administrator shall take appropriate actions to safeguard information described by section 552(b) of title 5, United States Code, or protected from disclosure by any other law of the United States.
 (d)UpdatesNot less frequently than semiannually, the Administrator shall report to or brief the appropriate committees of Congress on the vulnerabilities of and risks to surface and maritime transportation systems and how those vulnerabilities and risks affect the risk-based security strategy.
			4.Risk-based budgeting and resource allocation
 (a)ReportIn conjunction with the submission of the Department’s annual budget request to the Office of Management and Budget, the Administrator shall submit to the appropriate committees of Congress a report that describes a risk-based budget and resource allocation plan for surface transportation sectors, within and across modes, that—
 (1)reflects the risk-based security strategy under section 3(b); and
 (2)is organized by appropriations account, program, project, and initiative.
 (b)Budget transparencyIn submitting the annual budget of the United States Government under section 1105 of title 31, United States Code, the President shall clearly distinguish the resources requested for surface and maritime transportation security from the resources requested for aviation security.
			(c)Resource reallocation
 (1)In generalNot later than 15 days after the date on which the Transportation Security Administration allocates any resources or personnel, including personnel sharing, detailing, or assignment, or the use of facilities, technology systems, or vetting resources, for a nontransportation security purpose or National Special Security Event (as defined in section 2001 of Homeland Security Act of 2002 (6 U.S.C. 601)), the Secretary shall provide the notification described in paragraph (2) to the appropriate committees of Congress.
 (2)NotificationA notification described in this paragraph shall include—
 (A)the reason for and a justification of the resource or personnel allocation; (B)the expected end date of the resource or personnel allocation; and
 (C)the projected cost to the Transportation Security Administration of the personnel or resource allocation.
					5.Surface and maritime transportation security management and interagency coordination review
 (a)ReviewNot later than 1 year after the date of enactment of this Act, the Comptroller General of the United States shall—
 (1)review the staffing, budget, resource, and personnel allocation, and management oversight strategy of the Transportation Security Administration's surface and maritime transportation security programs;
 (2)review the coordination between relevant entities of leadership, planning, policy, inspections, and implementation of security programs relating to surface and maritime transportation to reduce redundancy and regulatory burden; and
 (3)submit to the appropriate committees of Congress a report on the findings of the reviews under paragraphs (1) and (2), including any recommendations for improving coordination between relevant entities and reducing redundancy and regulatory burden.
 (b)Definition of relevant entitiesIn this section, the term relevant entities means— (1)the Transportation Security Administration;
 (2)the Coast Guard; (3)other Federal, State, or local departments or agencies with jurisdiction over a mode of surface or maritime transportation;
 (4)critical infrastructure entities;
 (5)the Transportation Systems Sector Coordinating Council; and (6)relevant stakeholders.
				6.Transparency
			(a)Regulations
 (1)In generalNot later than 180 days after the date of enactment of this Act, and every 180 days thereafter, the Administrator shall publish on a public website information regarding the status of each regulation relating to surface transportation security that is directed by law to be issued and that has not been issued if not less than 2 years have passed since the date of enactment of the law.
 (2)ContentsThe information published under paragraph (1) shall include— (A)an updated rulemaking schedule for the outstanding regulation;
 (B)current staff allocations; (C)data collection or research relating to the development of the rulemaking;
 (D)current efforts, if any, with security experts, advisory committees, and other stakeholders; and
 (E)other relevant details associated with the development of the rulemaking that impact the progress of the rulemaking.
 (b)Inspector General reviewNot later than 180 days after the date of enactment of this Act, and every 2 years thereafter until all of the requirements under titles XIII, XIV, and XV of the Implementing Recommendations of the 9/11 Commission Act of 2007 (6 U.S.C. 1111 et seq.) and under this Act have been fully implemented, the Inspector General of the Department shall submit to the appropriate committees of Congress a report that—
 (1)identifies the requirements under such titles of that Act and under this Act that have not been fully implemented;
 (2)describes what, if any, additional action is necessary; and (3)includes recommendations regarding whether any of the requirements under such titles of that Act or this Act should be amended or repealed.
				7.TSA counterterrorism asset deployment
 (a)In generalIf the Transportation Security Administration deploys any counterterrorism personnel or resource, such as explosive detection sweeps, random bag inspections, or patrols by Visible Intermodal Prevention and Response teams, to enhance security at a surface transportation system or surface transportation facility for a period of not less than 180 consecutive days, the Administrator shall provide sufficient notification to the system or facility operator, as applicable, not less than 14 days prior to terminating the deployment.
 (b)ExceptionThis section shall not apply if the Administrator— (1)determines there is an urgent security need for the personnel or resource described in subsection (a); and
 (2)notifies the appropriate committees of Congress of the determination under paragraph (1). 8.Surface Transportation Security Advisory Committee (a)In generalSubtitle A of title IV of the Homeland Security Act of 2002 (6 U.S.C. 201 et seq.) is amended by adding at the end the following:
				
					404.Surface Transportation Security Advisory Committee
 (a)EstablishmentThe Administrator of the Transportation Security Administration (referred to in this section as Administrator) shall establish within the Transportation Security Administration the Surface Transportation Security Advisory Committee (referred to in this section as the Advisory Committee).
						(b)Duties
 (1)In generalThe Advisory Committee may advise, consult with, report to, and make recommendations to the Administrator on surface transportation security matters, including the development, refinement, and implementation of policies, programs, initiatives, rulemakings, and security directives pertaining to surface transportation security.
 (2)Risk-based securityThe Advisory Committee shall consider risk-based security approaches in the performance of its duties.
							(c)Membership
 (1)CompositionThe Advisory Committee shall be composed of— (A)voting members appointed by the Administrator under paragraph (2); and
 (B)nonvoting members, serving in an advisory capacity, who shall be designated by— (i)the Transportation Security Administration;
 (ii)the Department of Transportation; (iii)the Coast Guard; and
 (iv)such other Federal department or agency as the Administrator considers appropriate.
 (2)AppointmentThe Administrator shall appoint voting members from among stakeholders representing each mode of surface transportation, such as passenger rail, freight rail, mass transit, pipelines, highways, over-the-road bus, and trucking, including representatives from—
 (A)associations representing such modes of surface transportation; (B)labor organizations representing such modes of surface transportation;
 (C)groups representing the users of such modes of surface transportation, including asset manufacturers, as appropriate;
 (D)relevant law enforcement, first responders, and security experts; and (E)such other groups as the Administrator considers appropriate.
 (3)ChairpersonThe Advisory Committee shall select a chairperson from among its voting members. (4)Term of office (A)Terms (i)In generalThe term of each voting member of the Advisory Committee shall be 2 years, but a voting member may continue to serve until the Administrator appoints a successor.
 (ii)ReappointmentA voting member of the Advisory Committee may be reappointed.
									(B)Removal
 (i)In generalThe Administrator may review the participation of a member of the Advisory Committee and remove such member for cause at any time.
 (ii)Access to informationThe Administrator may remove any member of the Advisory Committee that the Administrator determines should be restricted from reviewing, discussing, or possessing classified information or sensitive security information.
 (5)Prohibition on compensationThe members of the Advisory Committee shall not receive any compensation from the Government by reason of their service on the Advisory Committee.
							(6)Meetings
 (A)In generalThe Administrator shall require the Advisory Committee to meet at least semiannually in person or through web conferencing and may convene additional meetings as necessary.
 (B)Public meetingsAt least one of the meetings of the Advisory Committee each year shall be— (i)announced in the Federal Register;
 (ii)announced on a public website; and (iii)open to the public.
 (C)AttendanceThe Advisory Committee shall maintain a record of the persons present at each meeting. (D)Minutes (i)In generalUnless otherwise prohibited by other Federal law, minutes of the meetings shall be published on the public website under subsection (e)(5).
 (ii)Protection of classified and sensitive informationThe Advisory Committee may redact or summarize, as necessary, minutes of the meetings to protect classified or other sensitive information in accordance with law.
									(7)Voting member access to classified and sensitive security information
 (A)DeterminationsNot later than 60 days after the date on which a voting member is appointed to the Advisory Committee and before that voting member may be granted any access to classified information or sensitive security information, the Administrator shall determine if the voting member should be restricted from reviewing, discussing, or possessing classified information or sensitive security information.
								(B)Access
 (i)Sensitive security informationIf a voting member is not restricted from reviewing, discussing, or possessing sensitive security information under subparagraph (A) and voluntarily signs a nondisclosure agreement, the voting member may be granted access to sensitive security information that is relevant to the voting member’s service on the Advisory Committee.
 (ii)Classified informationAccess to classified materials shall be managed in accordance with Executive Order 13526 of December 29, 2009 (75 Fed. Reg. 707), or any subsequent corresponding Executive order.
									(C)Protections
 (i)Sensitive security informationVoting members shall protect sensitive security information in accordance with part 1520 of title 49, Code of Federal Regulations.
 (ii)Classified informationVoting members shall protect classified information in accordance with the applicable requirements for the particular level of classification.
 (8)Joint committee meetingsThe Advisory Committee may meet with one or more of the following advisory committees to discuss multimodal security issues and other security-related issues of common concern:
 (A)Aviation Security Advisory Committee established under section 44946 of title 49, United States Code.
 (B)Maritime Security Advisory Committee established under section 70112 of title 46, United States Code.
 (C)Railroad Safety Advisory Committee established by the Federal Railroad Administration. (9)Subject matter expertsThe Advisory Committee may request the assistance of subject matter experts with expertise related to the jurisdiction of the Advisory Committee.
							(d)Reports
 (1)Periodic reportsThe Advisory Committee shall periodically submit reports to the Administrator on matters requested by the Administrator or by a majority of the members of the Advisory Committee.
							(2)Annual report
 (A)SubmissionThe Advisory Committee shall submit to the Administrator and the appropriate congressional committees an annual report that provides information on the activities, findings, and recommendations of the Advisory Committee during the preceding year.
 (B)PublicationNot later than 6 months after the date that the Administrator receives an annual report under subparagraph (A), the Administrator shall publish a public version of the report, in accordance with section 552a(b) of title 5, United States Code.
								(e)Administration response
 (1)ConsiderationThe Administrator shall consider the information, advice, and recommendations of the Advisory Committee in formulating policies, programs, initiatives, rulemakings, and security directives pertaining to surface transportation security and to the support of maritime transportation security efforts.
 (2)FeedbackNot later than 90 days after the date that the Administrator receives a recommendation from the Advisory Committee under subsection (d)(2), the Administrator shall submit to the Advisory Committee written feedback on the recommendation, including—
 (A)if the Administrator agrees with the recommendation, a plan describing the actions that the Administrator has taken, will take, or recommends that the head of another Federal department or agency take to implement the recommendation; or
 (B)if the Administrator disagrees with the recommendation, a justification for that determination.
 (3)NoticesNot later than 30 days after the date the Administrator submits feedback under paragraph (2), the Administrator shall—
 (A)notify the appropriate congressional committees of the feedback, including the determination under subparagraph (A) or subparagraph (B) of that paragraph, as applicable; and
 (B)provide the appropriate congressional committees with a briefing upon request.
 (4)UpdatesNot later than 90 days after the date the Administrator receives a recommendation from the Advisory Committee under subsection (d)(2) that the Administrator agrees with, and quarterly thereafter until the recommendation is fully implemented, the Administrator shall submit a report to the appropriate congressional committees or post on the public website under paragraph (5) an update on the status of the recommendation.
 (5)WebsiteThe Administrator shall maintain a public website that— (A)lists the members of the Advisory Committee; and
 (B)provides the contact information for the Advisory Committee. (f)Nonapplicability of FACAThe Federal Advisory Committee Act (5 U.S.C. App.) shall not apply to the Advisory Committee or any subcommittee established under this section..
			(b)Advisory Committee members
 (1)Voting membersNot later than 180 days after the date of enactment of this Act, the Administrator shall appoint the voting members of the Surface Transportation Security Advisory Committee established under section 404 of the Homeland Security Act of 2002, as added by subsection (a) of this section.
 (2)Nonvoting membersNot later than 90 days after the date of enactment of this Act, each Federal Government department and agency with regulatory authority over a mode of surface or maritime transportation, as the Administrator considers appropriate, shall designate an appropriate representative to serve as a nonvoting member of the Surface Transportation Security Advisory Committee.
 (c)Table of contentsThe table of contents in section 1(b) of the Homeland Security Act of 2002 (Public Law 107–296; 116 Stat. 2135) is amended by inserting after the item relating to section 403 the following:
				Sec. 404. Surface Transportation Security Advisory Committee..
			9.Review of the explosives detection canine team program
 (a)In generalNot later than 90 days after the date that the Inspector General of the Department receives the report under section 3(c), the Inspector General of the Department shall—
 (1)review the explosives detection canine team program, including— (A)the development by the Transportation Security Administration of a deployment strategy for explosives detection canine teams;
 (B)the national explosives detection canine team training program, including canine training, handler training, refresher training, and updates to such training; and
 (C)the use of the canine assets during an urgent security need, including the reallocation of such program resources outside the transportation systems sector during an urgent security need; and
 (2)submit to the appropriate committees of Congress a report on the review, including any recommendations.
 (b)ConsiderationsIn conducting the review of the deployment strategy under subsection (a)(1)(A), the Inspector General shall consider whether the Transportation Security Administration's method to analyze the risk to transportation facilities and transportation systems is appropriate.
			10.Expansion of national explosives detection canine team program
 (a)In generalThe Secretary, where appropriate, shall encourage State, local, and tribal governments and private owners of high-risk transportation facilities to strengthen security through the use of explosives detection canine teams.
			(b)Increased capacity
 (1)In generalBefore the date the Inspector General of the Department submits the report under section 9, the Administrator may increase the number of State and local surface and maritime transportation canines by not more than 70 explosives detection canine teams.
 (2)Additional teamsBeginning on the date the Inspector General of the Department submits the report under section 9, the Secretary may increase the State and local surface and maritime transportation canines up to 200 explosives detection canine teams unless more are identified in the risk-based security strategy under section 3, consistent with section 4 or with the President's most recent budget submitted under section 1105 of title 31, United States Code.
 (3)RecommendationsBefore initiating any increase in the number of explosives detection teams under paragraph (2), the Secretary shall consider any recommendations in the report under section 9 on the efficacy and management of the explosives detection canine program.
 (c)DeploymentThe Secretary shall— (1)use the additional explosives detection canine teams, as described in subsection (b)(1), as part of the Department's efforts to strengthen security across the Nation's surface and maritime transportation networks;
 (2)make available explosives detection canine teams to all modes of transportation, subject to the requirements under section 7, to address specific vulnerabilities or risks, on an as-needed basis and as otherwise determined appropriate by the Secretary; and
 (3)consider specific needs and training requirements for explosives detection canine teams to be deployed across the Nation's surface and maritime transportation networks, including in venues of multiple modes of transportation, as the Secretary considers appropriate.
 (d)AuthorizationThere are authorized to be appropriated to the Secretary such sums as may be necessary to carry out this section for each of fiscal years 2018 through 2021.
 11.Explosive detection technologyThe Secretary, in coordination with the Director of the National Institute of Standards and Technology and the head of each relevant Federal department or agency researching explosive detection systems, shall research and facilitate next generation technologies to detect explosives in transportation systems and transportation facilities.
		12.Study on security standards and best practices for passenger transportation systems
			(a)Security standards and best practices for United States and foreign passenger transportation
 systemsThe Comptroller General of the United States shall conduct a study of how the Transportation Security Administration—
 (1)identifies and compares— (A)United States and foreign passenger transportation security standards; and
 (B)best practices for protecting passenger transportation systems, including shared terminal facilities, and cyber systems; and
 (2)disseminates the findings under paragraph (1) to stakeholders. (b)ReportNot later than 18 months after the date of enactment of this Act, the Comptroller General shall issue a report that contains—
 (1)the findings of the study conducted under subsection (a); and
 (2)any recommendations for improving the relevant processes or procedures.
				13.Amtrak security upgrades
 (a)Railroad security assistanceSection 1513(b) of the Implementing Recommendations of the 9/11 Commission Act of 2007 (6 U.S.C. 1163(b)) is amended—
 (1)in paragraph (1), by striking the period at the end and inserting , including communications interoperability where appropriate with relevant outside agencies and entities.;
 (2)in paragraph (5), by striking security of and inserting security and preparedness of; (3)in paragraph (7), by striking security threats and inserting security threats and preparedness, including connectivity to the National Terrorist Screening Center; and
 (4)in paragraph (9), by striking and security officers and inserting , security, and preparedness officers. (b)Specific projectsSection 1514(a)(3) of the Implementing Recommendations of the 9/11 Commission Act of 2007 (6 U.S.C. 1164(a)(3)) is amended—
 (1)in subparagraph (D) by inserting , or to connect to the National Terrorism Screening Center watchlist after Secretary; (2)in subparagraph (G), by striking ; and at the end and inserting a semicolon;
 (3)in subparagraph (H) by striking the period at the end and inserting a semicolon; and (4)by adding at the end the following:
					
 (I)for improvements to passenger verification systems; (J)for improvements to employee and contractor verification systems, including identity verification technology; or
 (K)for improvements to the security of Amtrak computer systems, including cybersecurity assessments and programs..
				14.Passenger rail vetting
 (a)In generalNot later than 180 days after the date on which the Amtrak Board of Directors submits a request to the Administrator, the Administrator shall issue a decision on the use by Amtrak of the Transportation Security Administration's Secure Flight Program or a similar passenger vetting system to enhance passenger rail security.
 (b)Strategic planIf the Administrator decides to grant the request by Amtrak under subsection (a), the decision shall include a strategic plan for working with rail stakeholders to enhance passenger rail security by vetting passengers using terrorist watch lists maintained by the Federal Government or a similar passenger vetting system maintained by the Transportation Security Administration.
 (c)NoticesThe Administrator shall notify the appropriate committees of Congress of any decision made under subsection (a) and the details of the strategic plan under subsection (b).
 (d)Rule of constructionNothing in this section shall be construed to limit the Administrator’s authority to set the access to, or terms and conditions of using, the Secure Flight Program or a similar passenger vetting system.
 15.Study on surface transportation inspectorsNot later than 180 days after the date of enactment of this Act, the Comptroller General of the United States shall submit to the appropriate committees of Congress a report that—
 (1)identifies the roles and responsibilities of surface transportation security inspectors authorized under section 1304 of the Implementing Recommendations of the 9/11 Commission Act of 2007 (6 U.S.C. 1113);
 (2)determines whether surface transportation security inspectors—
 (A)have appropriate qualifications to help secure and inspect surface transportation systems; and
 (B)have adequate experience and training to perform the responsibilities identified under paragraph (1);
 (3)evaluates feedback from surface transportation industry stakeholders on the effectiveness of surface transportation security inspectors and inspection programs to the overall security of the surface transportation systems of such stakeholders;
 (4)evaluates the consistency of surface transportation inspections, recommendations, and regulatory enforcement, where applicable;
 (5)identifies any duplication or redundancy between the Transportation Security Administration and the Department of Transportation relating to surface transportation security inspections or oversight; and
 (6)provides recommendations, if any, relating to— (A)improvements to the surface transportation security inspectors program, including—
 (i)changes in organizational and supervisory structures;
 (ii)coordination procedures to enhance consistency; and (iii)effectiveness in inspection and compliance activities; and
 (B)whether each transportation mode needs inspectors trained and qualified for that specific mode. 16.Security awareness program (a)EstablishmentThe Administrator shall establish a program to promote surface transportation security through the training of surface transportation operators and frontline employees on each of the skills identified in subsection (c).
 (b)ApplicationThe program established under subsection (a) shall apply to all modes of surface transportation, including public transportation, rail, highway, motor carrier, and pipeline.
 (c)TrainingThe program established under subsection (a) shall cover, at a minimum, the skills necessary to recognize, assess, and respond to suspicious items or actions that could indicate a threat to transportation.
			(d)Assessment
 (1)In generalThe Administrator shall conduct an assessment of current training programs for surface transportation operators and frontline employees.
 (2)ContentsThe assessment shall identify— (A)whether other training is being provided, either voluntarily or in response to other Federal requirements; and
 (B)whether there are any gaps in existing training. (e)UpdatesThe Administrator shall ensure the program established under subsection (a) is updated as necessary to address changes in risk and terrorist methods and to close any gaps identified in the assessment under subsection (d).
			(f)Suspicious activity reporting
 (1)In generalThe Administrator shall maintain a national telephone number for an individual to use to report suspicious activity under this section to the Administration.
 (2)ProceduresThe Administrator shall establish procedures for the Administration— (A)to review and followup, as necessary, on each report received under paragraph (1); and
 (B)to share, as necessary and in accordance with law, the report with appropriate Federal, State, local, and tribal entities.
 (3)Rule of constructionNothing in this section may be construed to replace or affect in any way the use of 9–1–1 services in an emergency.
 (g)Definition of frontline employeeIn this section, the term frontline employee includes— (1)an employee of a public transportation agency who is a transit vehicle driver or operator, dispatcher, maintenance and maintenance support employee, station attendant, customer service employee, security employee, or transit police, or any other employee who has direct contact with riders on a regular basis, and any other employee of a public transportation agency that the Administrator determines should receive security training under this section or that is receiving security training under other law;
 (2)over-the-road bus drivers, security personnel, dispatchers, maintenance and maintenance support personnel, ticket agents, other terminal employees, and other employees of an over-the-road bus operator or terminal owner or operator that the Administrator determines should receive security training under this section or that is receiving security training under other law; or
 (3)security personnel, dispatchers, locomotive engineers, conductors, trainmen, other onboard employees, maintenance and maintenance support personnel, bridge tenders, and any other employees of railroad carriers that the Administrator determines should receive security training under this section or that is receiving security training under other law.
				17.Voluntary use of credentialing
 (a)In generalAn individual who is subject to credentialing or a background investigation may satisfy that requirement by obtaining a valid transportation security card issued under section 70105 of title 46, United States Code.
 (b)Issuance of cardsThe Secretary of Homeland Security— (1)shall expand the transportation security card program, consistent with section 70105 of title 46, United States Code, to allow an individual who is subject to credentialing or a background investigation to apply for a transportation security card; and
 (2)may charge reasonable fees, in accordance with section 520(a) of the Department of Homeland Security Appropriations Act, 2004 (6 U.S.C. 469(a)), for providing the necessary credentialing and background investigation.
 (c)DefinitionIn this section, the term individual who is subject to credentialing or a background investigation means an individual who— (1)because of employment is regulated by the Transportation Security Administration, Department of Transportation, or Coast Guard and is required to have a background records check to obtain a hazardous materials endorsement on a commercial driver's license issued by a State under section 5103a of title 49, United States Code; or
 (2)is required to have a credential and background records check under section 2102(d)(2) of the Homeland Security Act of 2002 (6 U.S.C. 622(d)(2)) at a facility with activities that are regulated by the Transportation Security Administration, Department of Transportation, or Coast Guard.
 18.Background records checks for issuance of hazmat licensesSection 5103a(d) of title 49, United States Code, is amended by adding at the end the following:  (3)Transportation security cardsAn individual who holds a valid transportation security card issued by the Secretary of the departing in which the Coast Guard is operating under section 70105 of title 46 shall be deemed to have met the background records check required under this subsection..
		19.Cargo container scanning technology review
			(a)Designations
 (1)In generalNot later than 1 year after the date of enactment of this Act, and not less frequently than once every 5 years thereafter until the date of full-scale implementation of 100 percent screening of cargo containers and 100 percent scanning of high-risk containers required under section 232 of the SAFE Port Act (6 U.S.C. 982), the Secretary shall solicit proposals for scanning technologies, consistent with the standards under subsection (b)(8) of that section, to improve scanning of cargo at domestic ports.
 (2)EvaluationIn soliciting proposals under paragraph (1), the Secretary shall establish measures to assess the performance of the proposed scanning technologies, including—
 (A)the rate of false positives; (B)the delays in processing times; and
 (C)the impact on the supply chain. (b)Pilot program (1)EstablishmentThe Secretary may establish a pilot program to determine the efficacy of a scanning technology referred to in subsection (a).
 (2)Application processIn carrying out the pilot program under this subsection, the Secretary shall— (A)solicit applications from domestic ports;
 (B)select up to 4 domestic ports to participate in the pilot program; and (C)select ports with unique features and differing levels of trade volume.
 (3)ReportNot later than 1 year after initiating a pilot program under paragraph (1), the Secretary shall submit to the appropriate committees of Congress a report on the pilot program, including—
 (A)an evaluation of the scanning technologies proposed to improve security at domestic ports and to meet the full-scale implementation requirement;
 (B)the costs to implement a pilot program; (C)the benefits of the proposed scanning technologies;
 (D)the impact of the pilot program on the supply chain; and (E)recommendations for implementation of advanced cargo scanning technologies at domestic ports.
 (4)Sharing pilot program testing resultsThe results of the pilot testing of advanced cargo scanning technologies shall be shared, as appropriate, with government agencies and private stakeholders whose responsibilities encompass the secure transport of cargo.
				20.Repeal of biennial reporting requirement for the Government Accountability Office relating to the
			 Transportation Security Information sharing plan
 (a)In generalSection 114 of title 49, United States Code, is amended— (1)by redesignating subsections (u), (v), and (w) as subsections (t), (u), and (v), respectively; and
 (2)in subsection (t), as redesignated— (A)in paragraph (1)(A), by striking subsection (t) and inserting subsection (s);
 (B)by striking paragraph (7); and (C)by redesignating paragraphs (8) and (9) as paragraphs (7) and (8), respectively.
					(b)Technical and conforming amendments
 (1)Transportation security strategic planningSection 114(s)(3)(B) of title 49, United States Code, is amended by striking 2007 and inserting 2007). (2)Congressional oversight of security assurance for public and private stakeholdersSection 1203(b)(1)(B) of the Implementing Recommendations of the 9/11 Commission Act of 2007 (49 U.S.C. 114 note) is amended by striking , under section 114(u)(7) of title 49, United States Code, as added by this section, or otherwise,.
	
		1.Short title; table of contents
 (a)Short titleThis Act may be cited as the Surface and Maritime Transportation Security Act. (b)Table of contentsThe table of contents of this Act is as follows:
					Sec. 1. Short title; table of contents.
					Sec. 2.  Definitions.
					Sec. 3. Surface and maritime transportation security assessment and implementation of risk-based
			 strategy.
					Sec. 4. Risk-based budgeting and resource allocation.
					Sec. 5. Surface and maritime transportation security management and interagency coordination
			 review.
					Sec. 6. Transparency.
					Sec. 7. TSA counterterrorism asset deployment.
					Sec. 8. Surface Transportation Security Advisory Committee.
					Sec. 9. Review of the explosives detection canine team program.
					Sec. 10. Expansion of national explosives detection canine team program.
					Sec. 11. Nuclear material and explosive detection technology.
					Sec. 12. Study on security standards and best practices for passenger transportation systems.
					Sec. 13. Amtrak security upgrades.
					Sec. 14. Passenger rail vetting.
					Sec. 15. Study on surface transportation inspectors.
					Sec. 16. Security awareness program.
					Sec. 17. Authorization of appropriations.
					Sec. 18. GAO study on grants.
					Sec. 19. Voluntary use of credentialing.
					Sec. 20. Background records checks for issuance of hazmat licenses.
					Sec. 21. Cargo container scanning technology review.
					Sec. 22. Technical and conforming amendments.
				
 2. DefinitionsIn this Act: (1)AdministratorThe term Administrator means the Administrator of the Transportation Security Administration.
 (2)Appropriate committees of CongressThe term appropriate committees of Congress means— (A)the Committee on Commerce, Science, and Transportation of the Senate;
 (B)the Committee on Homeland Security and Governmental Affairs of the Senate; (C)the Committee on Homeland Security of the House of Representatives; and
 (D)the Committee on Transportation and Infrastructure of the House of Representatives. (3)DepartmentThe term Department means the Department of Homeland Security.
 (4)Explosives detection canine teamThe term explosives detection canine team means a canine and a canine handler that are trained to detect explosives and other threats as defined by the Secretary.
 (5)RiskThe term risk means the possibility that a threat will take advantage of a vulnerability to cause harm.
 (6)SecretaryThe term Secretary means the Secretary of Homeland Security. (7)ThreatThe term threat means an adversary that has the intent and capability to cause harm.
 (8)VulnerabilityThe term vulnerability means a weakness in a system or facility that a threat can exploit to cause harm. 3.Surface and maritime transportation security assessment and implementation of risk-based strategy (a)Security assessment (1)In generalNot later than 1 year after the date of enactment of this Act, the Administrator shall complete an assessment of—
 (A)the vulnerabilities of and risks to surface transportation systems; and (B)in coordination with the Commandant of the Coast Guard, the vulnerabilities of and risks to maritime transportation systems.
 (2)ConsiderationsIn conducting the security assessment under paragraph (1), the Administrator shall, at a minimum— (A)consider appropriate intelligence;
 (B)consider security breaches and attacks at domestic and international transportation facilities; (C)consider the vulnerabilities and risks associated with specific modes of surface transportation;
 (D)evaluate the vetting and security training of— (i)employees in surface transportation;
 (ii)employees in maritime transportation; and
 (iii)other individuals with access to sensitive or secure areas of transportation networks; and
 (E)consider input from— (i)representatives of different modes of surface transportation;
 (ii)subject to paragraph (3)— (I)representatives of maritime transportation;
 (II)critical infrastructure entities; and (III)the Transportation Systems Sector Coordinating Council;
 (iii)the Commandant of the Coast Guard; and (iv)the heads of other relevant Federal departments or agencies.
 (3)Maritime facilitiesThe Commandant of the Coast Guard shall coordinate with the Administrator to provide input and other information regarding the vulnerabilities of and risks to maritime facilities.
				(b)Risk-based security strategy
 (1)In generalNot later than 180 days after the date the security assessment under subsection (a) is complete, the Administrator shall use the results of the assessment—
 (A)to develop and implement a cross-cutting, risk-based security strategy that includes— (i)all surface transportation modes;
 (ii)to the extent the Transportation Security Administration provides support in maritime transportation security efforts, maritime transportation;
 (iii)a mitigating strategy that aligns with each vulnerability and risk identified in subsection (a);
 (iv)a planning process to inform resource allocation; (v)priorities, milestones, and performance metrics to measure the effectiveness of the risk-based security strategy; and
 (vi)processes for sharing relevant and timely intelligence threat information with appropriate stakeholders;
 (B)to develop a management oversight strategy that—
 (i)identifies the parties responsible for the implementation, management, and oversight of the risk-based security strategy; and
 (ii)includes a plan for implementing the risk-based security strategy; and
 (C)to modify the risk-based budget and resource allocations, in accordance with section 4(c), for the Transportation Security Administration.
 (2)Coordinated approachIn developing and implementing the risk-based security strategy under paragraph (1), the Administrator shall—
 (A)coordinate with the heads of other relevant Federal departments or agencies, and stakeholders, as appropriate—
 (i)to evaluate existing surface transportation security programs, policies, and initiatives, including the explosives detection canine teams, for consistency with the risk-based security strategy and, to the extent practicable, avoid any unnecessary duplication of effort;
 (ii)to determine the extent to which stakeholder security programs, policies, and initiatives address the vulnerabilities and risks to surface transportation systems identified in subsection (a); and
 (iii)subject to clause (ii), to mitigate each vulnerability and risk to surface transportation systems identified in subsection (a); and
 (B)coordinate with the Commandant of the Coast Guard—
 (i)to evaluate existing maritime transportation security programs, policies, and initiatives for consistency with the risk-based security strategy and, to the extent practicable, avoid any unnecessary duplication of effort;
 (ii)to ensure there are no security gaps between jurisdictional authorities that a threat can exploit to cause harm;
 (iii)to determine the extent to which stakeholder security programs, policies, and initiatives address the vulnerabilities and risks to maritime transportation systems identified in subsection (a); and
 (iv)subject to clauses (ii) and (iii), to mitigate each vulnerability and risk to maritime transportation systems identified in subsection (a).
						(c)Report
 (1)In generalNot later than 180 days after the date the security assessment under subsection (a) is complete, the Administrator shall submit to the appropriate committees of Congress and the Inspector General of the Department a report that—
 (A)describes the process used to complete the security assessment; (B)describes the process used to develop the risk-based security strategy;
 (C)describes the risk-based security strategy; (D)includes the management oversight strategy;
 (E)includes— (i)the findings of the security assessment;
 (ii)a description of the actions recommended or taken by the Administrator, the Commandant of the Coast Guard, or the head of another Federal department or agency to mitigate the vulnerabilities and risks identified in subsection (a);
 (iii)any recommendations for improving the coordinated approach to mitigating vulnerabilities and risks to surface and maritime transportation systems; and
 (iv)any recommended changes to the National Infrastructure Protection Plan, the modal annexes to such plan, or relevant surface or maritime transportation security programs, policies, or initiatives; and
 (F)may contain a classified annex. (2)ProtectionsIn preparing the report, the Administrator shall take appropriate actions to safeguard information described by section 552(b) of title 5, United States Code, or protected from disclosure by any other law of the United States.
 (d)UpdatesNot less frequently than semiannually, the Administrator shall report to or brief the appropriate committees of Congress on the vulnerabilities of and risks to surface and maritime transportation systems and how those vulnerabilities and risks affect the risk-based security strategy.
			4.Risk-based budgeting and resource allocation
 (a)ReportIn conjunction with the submission of the Department’s annual budget request to the Office of Management and Budget, the Administrator shall submit to the appropriate committees of Congress a report that describes a risk-based budget and resource allocation plan for surface transportation sectors, within and across modes, that—
 (1)reflects the risk-based security strategy under section 3(b); and
 (2)is organized by appropriations account, program, project, and initiative.
 (b)Budget transparencyIn submitting the annual budget of the United States Government under section 1105 of title 31, United States Code, the President shall clearly distinguish the resources requested for surface and maritime transportation security from the resources requested for aviation security.
			(c)Resource reallocation
 (1)In generalNot later than 15 days after the date on which the Transportation Security Administration allocates any resources or personnel, including personnel sharing, detailing, or assignment, or the use of facilities, technology systems, or vetting resources, for a nontransportation security purpose or National Special Security Event (as defined in section 2001 of Homeland Security Act of 2002 (6 U.S.C. 601)), the Secretary shall provide the notification described in paragraph (2) to the appropriate committees of Congress.
 (2)NotificationA notification described in this paragraph shall include—
 (A)the reason for and a justification of the resource or personnel allocation; (B)the expected end date of the resource or personnel allocation; and
 (C)the projected cost to the Transportation Security Administration of the personnel or resource allocation.
					5.Surface and maritime transportation security management and interagency coordination review
 (a)ReviewNot later than 1 year after the date of enactment of this Act, the Comptroller General of the United States shall—
 (1)review the staffing, budget, resource, and personnel allocation, and management oversight strategy of the Transportation Security Administration's surface and maritime transportation security programs;
 (2)review the coordination between relevant entities of leadership, planning, policy, inspections, and implementation of security programs relating to surface and maritime transportation to reduce redundancy and regulatory burden; and
 (3)submit to the appropriate committees of Congress a report on the findings of the reviews under paragraphs (1) and (2), including any recommendations for improving coordination between relevant entities and reducing redundancy and regulatory burden.
 (b)Definition of relevant entitiesIn this section, the term relevant entities means— (1)the Transportation Security Administration;
 (2)the Coast Guard; (3)other Federal, State, or local departments or agencies with jurisdiction over a mode of surface or maritime transportation;
 (4)critical infrastructure entities;
 (5)the Transportation Systems Sector Coordinating Council; and (6)relevant stakeholders.
				6.Transparency
			(a)Regulations
 (1)In generalNot later than 180 days after the date of enactment of this Act, and every 180 days thereafter, the Administrator shall publish on a public website information regarding the status of each regulation relating to surface transportation security that is directed by law to be issued and that has not been issued if not less than 2 years have passed since the date of enactment of the law.
 (2)ContentsThe information published under paragraph (1) shall include— (A)an updated rulemaking schedule for the outstanding regulation;
 (B)current staff allocations; (C)data collection or research relating to the development of the rulemaking;
 (D)current efforts, if any, with security experts, advisory committees, and other stakeholders; and
 (E)other relevant details associated with the development of the rulemaking that impact the progress of the rulemaking.
 (b)Inspector General reviewNot later than 180 days after the date of enactment of this Act, and every 2 years thereafter until all of the requirements under titles XIII, XIV, and XV of the Implementing Recommendations of the 9/11 Commission Act of 2007 (6 U.S.C. 1111 et seq.) and under this Act have been fully implemented, the Inspector General of the Department shall submit to the appropriate committees of Congress a report that—
 (1)identifies the requirements under such titles of that Act and under this Act that have not been fully implemented;
 (2)describes what, if any, additional action is necessary; and (3)includes recommendations regarding whether any of the requirements under such titles of that Act or this Act should be amended or repealed.
				7.TSA counterterrorism asset deployment
 (a)In generalIf the Transportation Security Administration deploys any counterterrorism personnel or resource, such as explosive detection sweeps, random bag inspections, or patrols by Visible Intermodal Prevention and Response teams, to enhance security at a surface transportation system or surface transportation facility for a period of not less than 180 consecutive days, the Administrator shall provide sufficient notification to the system or facility operator, as applicable, not less than 14 days prior to terminating the deployment.
 (b)ExceptionThis section shall not apply if the Administrator— (1)determines there is an urgent security need for the personnel or resource described in subsection (a); and
 (2)notifies the appropriate committees of Congress of the determination under paragraph (1). 8.Surface Transportation Security Advisory Committee (a)In generalSubtitle A of title IV of the Homeland Security Act of 2002 (6 U.S.C. 201 et seq.) is amended by adding at the end the following:
				
					404.Surface Transportation Security Advisory Committee
 (a)EstablishmentThe Administrator of the Transportation Security Administration (referred to in this section as Administrator) shall establish within the Transportation Security Administration the Surface Transportation Security Advisory Committee (referred to in this section as the Advisory Committee).
						(b)Duties
 (1)In generalThe Advisory Committee may advise, consult with, report to, and make recommendations to the Administrator on surface transportation security matters, including the development, refinement, and implementation of policies, programs, initiatives, rulemakings, and security directives pertaining to surface transportation security.
 (2)Risk-based securityThe Advisory Committee shall consider risk-based security approaches in the performance of its duties.
							(c)Membership
 (1)CompositionThe Advisory Committee shall be composed of— (A)voting members appointed by the Administrator under paragraph (2); and
 (B)nonvoting members, serving in an advisory capacity, who shall be designated by— (i)the Transportation Security Administration;
 (ii)the Department of Transportation; (iii)the Coast Guard; and
 (iv)such other Federal department or agency as the Administrator considers appropriate.
 (2)AppointmentThe Administrator shall appoint voting members from among stakeholders representing each mode of surface transportation, such as passenger rail, freight rail, mass transit, pipelines, highways, over-the-road bus, school bus industry, and trucking, including representatives from—
 (A)associations representing such modes of surface transportation; (B)labor organizations representing such modes of surface transportation;
 (C)groups representing the users of such modes of surface transportation, including asset manufacturers, as appropriate;
 (D)relevant law enforcement, first responders, and security experts; and (E)such other groups as the Administrator considers appropriate.
 (3)ChairpersonThe Advisory Committee shall select a chairperson from among its voting members. (4)Term of office (A)Terms (i)In generalThe term of each voting member of the Advisory Committee shall be 2 years, but a voting member may continue to serve until the Administrator appoints a successor.
 (ii)ReappointmentA voting member of the Advisory Committee may be reappointed.
									(B)Removal
 (i)In generalThe Administrator may review the participation of a member of the Advisory Committee and remove such member for cause at any time.
 (ii)Access to informationThe Administrator may remove any member of the Advisory Committee that the Administrator determines should be restricted from reviewing, discussing, or possessing classified information or sensitive security information.
 (5)Prohibition on compensationThe members of the Advisory Committee shall not receive any compensation from the Government by reason of their service on the Advisory Committee.
							(6)Meetings
 (A)In generalThe Administrator shall require the Advisory Committee to meet at least semiannually in person or through web conferencing and may convene additional meetings as necessary.
 (B)Public meetingsAt least 1 of the meetings of the Advisory Committee each year shall be— (i)announced in the Federal Register;
 (ii)announced on a public website; and (iii)open to the public.
 (C)AttendanceThe Advisory Committee shall maintain a record of the persons present at each meeting. (D)Minutes (i)In generalUnless otherwise prohibited by other Federal law, minutes of the meetings shall be published on the public website under subsection (e)(5).
 (ii)Protection of classified and sensitive informationThe Advisory Committee may redact or summarize, as necessary, minutes of the meetings to protect classified or other sensitive information in accordance with law.
									(7)Voting member access to classified and sensitive security information
 (A)DeterminationsNot later than 60 days after the date on which a voting member is appointed to the Advisory Committee and before that voting member may be granted any access to classified information or sensitive security information, the Administrator shall determine if the voting member should be restricted from reviewing, discussing, or possessing classified information or sensitive security information.
								(B)Access
 (i)Sensitive security informationIf a voting member is not restricted from reviewing, discussing, or possessing sensitive security information under subparagraph (A) and voluntarily signs a nondisclosure agreement, the voting member may be granted access to sensitive security information that is relevant to the voting member’s service on the Advisory Committee.
 (ii)Classified informationAccess to classified materials shall be managed in accordance with Executive Order 13526 of December 29, 2009 (75 Fed. Reg. 707), or any subsequent corresponding executive order.
									(C)Protections
 (i)Sensitive security informationVoting members shall protect sensitive security information in accordance with part 1520 of title 49, Code of Federal Regulations.
 (ii)Classified informationVoting members shall protect classified information in accordance with the applicable requirements for the particular level of classification.
 (8)Joint committee meetingsThe Advisory Committee may meet with 1 or more of the following advisory committees to discuss multimodal security issues and other security-related issues of common concern:
 (A)Aviation Security Advisory Committee established under section 44946 of title 49, United States Code.
 (B)Maritime Security Advisory Committee established under section 70112 of title 46, United States Code.
 (C)Railroad Safety Advisory Committee established by the Federal Railroad Administration. (9)Subject matter expertsThe Advisory Committee may request the assistance of subject matter experts with expertise related to the jurisdiction of the Advisory Committee.
							(d)Reports
 (1)Periodic reportsThe Advisory Committee shall periodically submit reports to the Administrator on matters requested by the Administrator or by a majority of the members of the Advisory Committee.
							(2)Annual report
 (A)SubmissionThe Advisory Committee shall submit to the Administrator and the appropriate congressional committees an annual report that provides information on the activities, findings, and recommendations of the Advisory Committee during the preceding year.
 (B)PublicationNot later than 6 months after the date that the Administrator receives an annual report under subparagraph (A), the Administrator shall publish a public version of the report, in accordance with section 552a(b) of title 5, United States Code.
								(e)Administration response
 (1)ConsiderationThe Administrator shall consider the information, advice, and recommendations of the Advisory Committee in formulating policies, programs, initiatives, rulemakings, and security directives pertaining to surface transportation security and to the support of maritime transportation security efforts.
 (2)FeedbackNot later than 90 days after the date that the Administrator receives a recommendation from the Advisory Committee under subsection (d)(2), the Administrator shall submit to the Advisory Committee written feedback on the recommendation, including—
 (A)if the Administrator agrees with the recommendation, a plan describing the actions that the Administrator has taken, will take, or recommends that the head of another Federal department or agency take to implement the recommendation; or
 (B)if the Administrator disagrees with the recommendation, a justification for that determination.
 (3)NoticesNot later than 30 days after the date the Administrator submits feedback under paragraph (2), the Administrator shall—
 (A)notify the appropriate congressional committees of the feedback, including the determination under subparagraph (A) or subparagraph (B) of that paragraph, as applicable; and
 (B)provide the appropriate congressional committees with a briefing upon request.
 (4)UpdatesNot later than 90 days after the date the Administrator receives a recommendation from the Advisory Committee under subsection (d)(2) that the Administrator agrees with, and quarterly thereafter until the recommendation is fully implemented, the Administrator shall submit a report to the appropriate congressional committees or post on the public website under paragraph (5) an update on the status of the recommendation.
 (5)WebsiteThe Administrator shall maintain a public website that— (A)lists the members of the Advisory Committee; and
 (B)provides the contact information for the Advisory Committee. (f)Nonapplicability of FACAThe Federal Advisory Committee Act (5 U.S.C. App.) shall not apply to the Advisory Committee or any subcommittee established under this section..
			(b)Advisory Committee members
 (1)Voting membersNot later than 180 days after the date of enactment of this Act, the Administrator shall appoint the voting members of the Surface Transportation Security Advisory Committee established under section 404 of the Homeland Security Act of 2002, as added by subsection (a) of this section.
 (2)Nonvoting membersNot later than 90 days after the date of enactment of this Act, each Federal Government department and agency with regulatory authority over a mode of surface or maritime transportation, as the Administrator considers appropriate, shall designate an appropriate representative to serve as a nonvoting member of the Surface Transportation Security Advisory Committee.
 (c)Table of contentsThe table of contents in section 1(b) of the Homeland Security Act of 2002 (Public Law 107–296; 116 Stat. 2135) is amended by inserting after the item relating to section 403 the following:
				Sec. 404. Surface Transportation Security Advisory Committee..
			9.Review of the explosives detection canine team program
 (a)In generalNot later than 90 days after the date that the Inspector General of the Department receives the report under section 3(c), the Inspector General of the Department shall—
 (1)review the explosives detection canine team program, including— (A)the development by the Transportation Security Administration of a deployment strategy for explosives detection canine teams;
 (B)the national explosives detection canine team training program, including canine training, handler training, refresher training, and updates to such training; and
 (C)the use of the canine assets during an urgent security need, including the reallocation of such program resources outside the transportation systems sector during an urgent security need; and
 (2)submit to the appropriate committees of Congress a report on the review, including any recommendations.
 (b)ConsiderationsIn conducting the review of the deployment strategy under subsection (a)(1)(A), the Inspector General shall consider whether the Transportation Security Administration's method to analyze the risk to transportation facilities and transportation systems is appropriate.
			10.Expansion of national explosives detection canine team program
 (a)In generalThe Secretary, where appropriate, shall encourage State, local, and tribal governments and private owners of high-risk transportation facilities to strengthen security through the use of explosives detection canine teams.
			(b)Increased capacity
 (1)In generalBefore the date the Inspector General of the Department submits the report under section 9, the Administrator may increase the number of State and local surface and maritime transportation canines by not more than 70 explosives detection canine teams.
 (2)Additional teamsBeginning on the date the Inspector General of the Department submits the report under section 9, the Secretary may increase the State and local surface and maritime transportation canines up to 200 explosives detection canine teams unless more are identified in the risk-based security strategy under section 3, consistent with section 4 or with the President's most recent budget submitted under section 1105 of title 31, United States Code.
 (3)RecommendationsBefore initiating any increase in the number of explosives detection teams under paragraph (2), the Secretary shall consider any recommendations in the report under section 9 on the efficacy and management of the explosives detection canine program.
 (c)DeploymentThe Secretary shall— (1)use the additional explosives detection canine teams, as described in subsection (b)(1), as part of the Department's efforts to strengthen security across the Nation's surface and maritime transportation networks;
 (2)make available explosives detection canine teams to all modes of transportation, subject to the requirements under section 7, to address specific vulnerabilities or risks, on an as-needed basis and as otherwise determined appropriate by the Secretary; and
 (3)consider specific needs and training requirements for explosives detection canine teams to be deployed across the Nation's surface and maritime transportation networks, including in venues of multiple modes of transportation, as the Secretary considers appropriate.
 (d)AuthorizationThere are authorized to be appropriated to the Secretary such sums as may be necessary to carry out this section for each of fiscal years 2018 through 2021.
 11.Nuclear material and explosive detection technologyThe Secretary, in coordination with the Director of the National Institute of Standards and Technology and the head of each relevant Federal department or agency researching nuclear material detection systems or explosive detection systems, shall research, facilitate, and, to the extent practicable, deploy next generation technologies, including active neutron interrogation, to detect nuclear material and explosives in transportation systems and transportation facilities.
		12.Study on security standards and best practices for passenger transportation systems
			(a)Security standards and best practices for United States and foreign passenger transportation
 systemsThe Comptroller General of the United States shall conduct a study of how the Transportation Security Administration—
 (1)identifies and compares— (A)United States and foreign passenger transportation security standards; and
 (B)best practices for protecting passenger transportation systems, including shared terminal facilities, and cyber systems; and
 (2)disseminates the findings under paragraph (1) to stakeholders. (b)ReportNot later than 18 months after the date of enactment of this Act, the Comptroller General shall issue a report that contains—
 (1)the findings of the study conducted under subsection (a); and
 (2)any recommendations for improving the relevant processes or procedures.
				13.Amtrak security upgrades
 (a)Railroad security assistanceSection 1513(b) of the Implementing Recommendations of the 9/11 Commission Act of 2007 (6 U.S.C. 1163(b)) is amended—
 (1)in paragraph (1), by striking the period at the end and inserting , including communications interoperability where appropriate with relevant outside agencies and entities.;
 (2)in paragraph (5), by striking security of and inserting security and preparedness of; (3)in paragraph (7), by striking security threats and inserting security threats and preparedness, including connectivity to the National Terrorist Screening Center; and
 (4)in paragraph (9), by striking and security officers and inserting , security, and preparedness officers. (b)Specific projectsSection 1514(a)(3) of the Implementing Recommendations of the 9/11 Commission Act of 2007 (6 U.S.C. 1164(a)(3)) is amended—
 (1)in subparagraph (D) by inserting , or to connect to the National Terrorism Screening Center watchlist after Secretary; (2)in subparagraph (G), by striking ; and at the end and inserting a semicolon;
 (3)in subparagraph (H) by striking the period at the end and inserting a semicolon; and (4)by adding at the end the following:
					
 (I)for improvements to passenger verification systems; (J)for improvements to employee and contractor verification systems, including identity verification technology; or
 (K)for improvements to the security of Amtrak computer systems, including cybersecurity assessments and programs..
				14.Passenger rail vetting
 (a)In generalNot later than 180 days after the date on which the Amtrak Board of Directors submits a request to the Administrator, the Administrator shall issue a decision on the use by Amtrak of the Transportation Security Administration's Secure Flight Program or a similar passenger vetting system to enhance passenger rail security.
 (b)Strategic planIf the Administrator decides to grant the request by Amtrak under subsection (a), the decision shall include a strategic plan for working with rail stakeholders to enhance passenger rail security by vetting passengers using terrorist watch lists maintained by the Federal Government or a similar passenger vetting system maintained by the Transportation Security Administration.
 (c)NoticesThe Administrator shall notify the appropriate committees of Congress of any decision made under subsection (a) and the details of the strategic plan under subsection (b).
 (d)Rule of constructionNothing in this section shall be construed to limit the Administrator’s authority to set the access to, or terms and conditions of using, the Secure Flight Program or a similar passenger vetting system.
 15.Study on surface transportation inspectorsNot later than 180 days after the date of enactment of this Act, the Comptroller General of the United States shall submit to the appropriate committees of Congress a report that—
 (1)identifies the roles and responsibilities of surface transportation security inspectors authorized under section 1304 of the Implementing Recommendations of the 9/11 Commission Act of 2007 (6 U.S.C. 1113);
 (2)determines whether surface transportation security inspectors—
 (A)have appropriate qualifications to help secure and inspect surface transportation systems; and
 (B)have adequate experience and training to perform the responsibilities identified under paragraph (1);
 (3)evaluates feedback from surface transportation industry stakeholders on the effectiveness of surface transportation security inspectors and inspection programs to the overall security of the surface transportation systems of such stakeholders;
 (4)evaluates the consistency of surface transportation inspections, recommendations, and regulatory enforcement, where applicable;
 (5)identifies any duplication or redundancy between the Transportation Security Administration and the Department of Transportation relating to surface transportation security inspections or oversight; and
 (6)provides recommendations, if any, relating to— (A)improvements to the surface transportation security inspectors program, including—
 (i)changes in organizational and supervisory structures;
 (ii)coordination procedures to enhance consistency; and (iii)effectiveness in inspection and compliance activities; and
 (B)whether each transportation mode needs inspectors trained and qualified for that specific mode. 16.Security awareness program (a)EstablishmentThe Administrator shall establish a program to promote surface transportation security through the training of surface transportation operators and frontline employees on each of the skills identified in subsection (c).
 (b)ApplicationThe program established under subsection (a) shall apply to all modes of surface transportation, including public transportation, rail, highway, motor carrier, and pipeline.
 (c)TrainingThe program established under subsection (a) shall cover, at a minimum, the skills necessary to recognize, assess, and respond to suspicious items or actions that could indicate a threat to transportation.
			(d)Assessment
 (1)In generalThe Administrator shall conduct an assessment of current training programs for surface transportation operators and frontline employees.
 (2)ContentsThe assessment shall identify— (A)whether other training is being provided, either voluntarily or in response to other Federal requirements; and
 (B)whether there are any gaps in existing training. (e)UpdatesThe Administrator shall ensure the program established under subsection (a) is updated as necessary to address changes in risk and terrorist methods and to close any gaps identified in the assessment under subsection (d).
			(f)Suspicious activity reporting
 (1)In generalThe Administrator shall maintain a national telephone number for an individual to use to report suspicious activity under this section to the Administration.
 (2)ProceduresThe Administrator shall establish procedures for the Administration— (A)to review and follow-up, as necessary, on each report received under paragraph (1); and
 (B)to share, as necessary and in accordance with law, the report with appropriate Federal, State, local, and tribal entities.
 (3)Rule of constructionNothing in this section may be construed to replace or affect in any way the use of 9–1–1 services in an emergency.
 (g)Definition of frontline employeeIn this section, the term frontline employee includes— (1)an employee of a public transportation agency who is a transit vehicle driver or operator, dispatcher, maintenance and maintenance support employee, station attendant, customer service employee, security employee, or transit police, or any other employee who has direct contact with riders on a regular basis, and any other employee of a public transportation agency that the Administrator determines should receive security training under this section or that is receiving security training under other law;
 (2)over-the-road bus drivers, security personnel, dispatchers, maintenance and maintenance support personnel, ticket agents, other terminal employees, and other employees of an over-the-road bus operator or terminal owner or operator that the Administrator determines should receive security training under this section or that is receiving security training under other law; or
 (3)security personnel, dispatchers, locomotive engineers, conductors, trainmen, other onboard employees, maintenance and maintenance support personnel, bridge tenders, and any other employees of railroad carriers that the Administrator determines should receive security training under this section or that is receiving security training under other law.
				17.Authorization of appropriations
 (a)In generalSubject to subsection (c), there are authorized to be appropriated to the Secretary to award surface transportation preparedness grants—
 (1)$250,000,000 for fiscal year 2018; (2)$275,000,000 for fiscal year 2019;
 (3)$300,000,000 for fiscal year 2020; and (4)$325,000,000 for fiscal year 2021.
				(b)Additional authorization of appropriations
 (1)In generalSubject to subsection (c) and in addition to the sums authorized to be appropriated under subsection (a), if the certification described in paragraph (2) is made during a fiscal year there is authorized to be appropriated to the Secretary for the purpose described in subsection (a) for that fiscal year an additional amount as follows:
 (A)$250,000,000 for fiscal year 2018. (B)$300,000,000 for fiscal year 2019.
 (C)$350,000,000 for fiscal year 2020. (D)$400,000,000 for fiscal year 2021.
 (2)CertificationsA certification described in this paragraph is a certification made by the Secretary, in coordination with the Administrator, and submitted to the appropriate committees of Congress that the Secretary—
 (A)has reviewed the criteria and selection process for each surface transportation preparedness grants program;
 (B)has determined whether the criteria and selection process adequately reflect the results of the risk-based assessment and risk-based strategy of the applicable transportation system under section 3; and
 (C)is in compliance with this paragraph and paragraph (3).
 (3)GAO studyPrior to submitting a certification under paragraph (2), the Secretary shall review the report under section 18 and take action on each recommendation described in subsection (c)(2) of that section.
 (c)Use of fundsHalf of the amounts made available under subsections (a) and (b)(1) for a fiscal year shall be used by the Secretary to award grants under the Port Security Grant Program.
 (d)Definition of surface transportation preparedness grantsIn this section, the term surface transportation preparedness grants means grants awarded under— (1)the Intercity Passenger Rail Security Grant Program;
 (2)the Intercity Bus Security Grant Program; (3)the Rail Grant Program;
 (4)the Transit Security Grant Program; and (5)the Port Security Grant Program.
				18.GAO study on grants
 (a)In generalNot later than 90 days after the date of enactment of this Act, the Comptroller General of the United States shall study the management and effectiveness of the programs administering surface transportation preparedness grants (as defined in section 17).
 (b)ConsiderationsIn conducting the study under subsection (a), the Comptroller General shall consider for each applicable program whether—
 (1)the Transportation Security Administration's criteria for surface transportation preparedness grants reflects the risk-based strategy under section 3;
 (2)the Department’s grant selection process and implementation decisions reflect the risk-based strategy under section 3;
 (3)the applicable program's effectiveness at decreasing vulnerability can be and has been assessed; and
 (4)the Department is providing sufficient oversight of the applicable program to ensure the grant funds are used for the purpose described in the grant application.
 (c)ReportNot later than 180 days after the date of enactment of this Act, the Comptroller General shall submit to the appropriate committees of Congress a report on the study under subsection (a), including—
 (1)the findings of the study; and (2)any recommendations for improving the applicable programs.
				19.Voluntary use of credentialing
 (a)In generalAn individual who is subject to credentialing or a background investigation may satisfy that requirement by obtaining a valid transportation security card issued under section 70105 of title 46, United States Code.
 (b)Issuance of cardsThe Secretary of Homeland Security— (1)shall expand the transportation security card program, consistent with section 70105 of title 46, United States Code, to allow an individual who is subject to credentialing or a background investigation to apply for a transportation security card; and
 (2)may charge reasonable fees, in accordance with section 520(a) of the Department of Homeland Security Appropriations Act, 2004 (6 U.S.C. 469(a)), for providing the necessary credentialing and background investigation.
 (c)DefinitionIn this section, the term individual who is subject to credentialing or a background investigation means an individual who— (1)because of employment is regulated by the Transportation Security Administration, Department of Transportation, or Coast Guard and is required to have a background records check to obtain a hazardous materials endorsement on a commercial driver's license issued by a State under section 5103a of title 49, United States Code; or
 (2)is required to have a credential and background records check under section 2102(d)(2) of the Homeland Security Act of 2002 (6 U.S.C. 622(d)(2)) at a facility with activities that are regulated by the Transportation Security Administration, Department of Transportation, or Coast Guard.
 20.Background records checks for issuance of hazmat licensesSection 5103a(d) of title 49, United States Code, is amended by adding at the end the following:  (3)Transportation security cardsAn individual who holds a valid transportation security card issued by the Secretary of the department in which the Coast Guard is operating under section 70105 of title 46 shall be deemed to have met the background records check required under this subsection..
		21.Cargo container scanning technology review
			(a)Designations
 (1)In generalNot later than 1 year after the date of enactment of this Act, and not less frequently than once every 5 years thereafter until the date of full-scale implementation of 100 percent screening of cargo containers and 100 percent scanning of high-risk containers required under section 232 of the SAFE Port Act (6 U.S.C. 982), the Secretary shall solicit proposals for scanning technologies, consistent with the standards under subsection (b)(8) of that section, to improve scanning of cargo at domestic ports.
 (2)EvaluationIn soliciting proposals under paragraph (1), the Secretary shall establish measures to assess the performance of the proposed scanning technologies, including—
 (A)the rate of false positives; (B)the delays in processing times; and
 (C)the impact on the supply chain. (b)Pilot program (1)EstablishmentThe Secretary may establish a pilot program to determine the efficacy of a scanning technology referred to in subsection (a).
 (2)Application processIn carrying out the pilot program under this subsection, the Secretary shall— (A)solicit applications from domestic ports;
 (B)select up to 4 domestic ports to participate in the pilot program; and (C)select ports with unique features and differing levels of trade volume.
 (3)ReportNot later than 1 year after initiating a pilot program under paragraph (1), the Secretary shall submit to the appropriate committees of Congress a report on the pilot program, including—
 (A)an evaluation of the scanning technologies proposed to improve security at domestic ports and to meet the full-scale implementation requirement;
 (B)the costs to implement a pilot program; (C)the benefits of the proposed scanning technologies;
 (D)the impact of the pilot program on the supply chain; and (E)recommendations for implementation of advanced cargo scanning technologies at domestic ports.
 (4)Sharing pilot program testing resultsThe results of the pilot testing of advanced cargo scanning technologies shall be shared, as appropriate, with government agencies and private stakeholders whose responsibilities encompass the secure transport of cargo.
				22.Technical and conforming amendments
 (a)Transportation Security AdministrationSection 114 of title 49, United States Code, is amended by redesignating subsections (u), (v), and (w) as subsections (t), (u), and (v), respectively.
 (b)Transportation security strategic planningSection 114(s)(3)(B) of title 49, United States Code, is amended by striking 2007 and inserting 2007). (c)Congressional oversight of security assurance for public and private stakeholdersSection 1203(b)(1)(B) of the Implementing Recommendations of the 9/11 Commission Act of 2007 (49 U.S.C. 114 note) is amended by striking , under section 114(u)(7) of title 49, United States Code, as added by this section, or otherwise,.October 25, 2017Reported with an amendment